Citation Nr: 0725574	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-22 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for hypothyroidism.

2.  Entitlement to an initial disability rating greater than 
10 percent for esophagitis.

3.  Entitlement to an initial compensable disability rating 
for hemorrhoids.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran had active service from February 1982 to February 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran's claims were remanded in 
June 2006.  The requested development having been 
accomplished, the case is returned for further adjudication.

The Board notes that the April 2004 statement of the case 
indicates that the veteran's service-connected hypothyroidism 
is evaluated as noncompensable (zero percent disabling).  
However, the February 2002 rating decision awards a 10 
percent rating for that disability.  There is no indication 
in the claims folder that the RO has reduced that evaluation 
or has properly determined that the evaluation was erroneous.  
Therefore, the Board has listed the disability rating for 
hypothyroidism, above, as 10 percent.  

Although this was noted in the June 2006 remand, the April 
2007 supplemental statement of the case does not reflect 
correction of this error.  The RO should correct this 
apparent error. 


FINDINGS OF FACT

1.  During the period of this appeal, the veteran's 
hemorrhoids have not been shown to be productive of 
irreducible, large, or thrombotic hemorrhoids with excessive 
redundant tissue and evidencing frequent recurrences, or 
impairment of sphincter control causing constant slight or 
occasional moderate leakage.

2.  During the period of this appeal, the veteran's 
hypothyroidism has resulted in fatigability and required 
medication, but is not shown to be productive of constipation 
or mental sluggishness.

3.  During the period of this appeal, the veteran's 
esophagitis has been productive of persistently recurrent 
epigastric distress with dysphagia, pyrosis, and/or 
regurgitation.

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
service connected hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7336 (2006).

2.  The criteria for an initial disability rating in excess 
of 10 percent for hypothyroidism have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7903 (2006).

3.  The criteria for an initial disability rating in excess 
of 10 percent for esophagitis have not been met.   
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Codes 7399-7346 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks initial ratings in excess of 10 percent 
disabling for his hypothyroidism and esophagitis and an 
initial compensable rating for hemorrhoids.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594.  However, when the 
assignment of initial ratings is under consideration, the 
level of disability in all periods since the effective date 
of the grant of service connection must be taken into 
account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Hypothyroidism

By a February 2002 rating decision, the RO granted service 
connection for hypothyroidism and assigned a schedular rating 
of 10 percent disabling under 38 C.F.R. § 4.119, Diagnostic 
Code 7903, for hypothyroidism.  Under Diagnostic Code 7903, a 
10 percent rating is warranted for hypothyroidism manifested 
by fatigability, or continuous medication required for 
control of symptoms and a 30 percent rating is warranted for 
fatigability, constipation, and mental sluggishness.  
38 C.F.R. § 4.119, Diagnostic Code 7903.

The February 2002 determination was based on the veteran's 
service medical records which, showed a diagnosis of 
hypothyroidism, and a January 2002 report of VA examination, 
which revealed that the veteran takes medication about once 
or twice per week depending on how he feels.  This 
examination report further notes that, with respect to 
fatigability, the veteran reported that he has low energy at 
times and takes multivitamins.  Upon mental assessment, the 
examiner noted that the veteran was awake and alert.  It was 
further noted that there were no specific neurologic, 
cardiovascular, or genitourinary symptoms directly related to 
the veteran's thyroid condition.  

A February 2007 report of repeat examination for 
hypothyroidism reflects that the veteran was on daily 
medication and his thyroid was well controlled.  The veteran 
denied a history of heat or cold intolerance, hair gain, loss 
of appetite, loss of weight, fatigue, and depression.  He 
also denied chest pain, shortness of breath, dyspnea on 
exertion, or heart disease.  There were no complaints of 
constipation, diarrhea, or muscular weakness and his vision 
was normal with glasses.  The examiner concluded that the 
veteran is asymptomatic from a thyroid standpoint, providing 
evidence against this claim.

After considering all of the evidence of record, the Board 
finds that the veteran's hypothyroidism results in occasional 
fatigue, as noted upon VA examination in January 2002, and 
requires medication, but is not shown to be productive of 
manifestations contemplated for a 30 percent rating such as 
constipation and mental sluggishness.  According the Board 
concludes that the criteria for an evaluation higher than 10 
percent for the hypothyroidism have not been met.

Esophagitis

The February 2002 rating decision, also granted service 
connection for esophagitis and assigned a schedular rating of 
10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
7399-7346.  Esophagitis is not listed in the Rating Schedule, 
thus, the RO assigned Diagnostic Code 7399 pursuant to 
38 C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded first the numbers 
of the most closely related body part and "99."  See 
38 C.F.R. § 4.20.  The RO determined that the most closely 
analogous Diagnostic Code is 7346 for hernia hiatal.  Under 
this Diagnostic Code, a 10 percent evaluation is warranted 
when there are two or more of the symptoms for the 30 percent 
evaluation, but of less severity.  The symptoms listed for a 
30 percent evaluation are persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  38 C.F.R. § 4.114, 
Diagnostic Code 7346

Upon VA examination in January 2002, the veteran complained 
of a burning epigastric pain and burning pain in the sternal 
area for which he was prescribe Prevacid.  He also reported 
that he takes Tums or some sort of antacid tablet daily.  He 
denied vomiting, hematemesis, or melena.  The veteran stated 
that his epigastric pain and burning type chest discomfort is 
still better but it is still present.  He denied circulatory 
problems related to meals or hyperglycemic reactions, 
constipation, diarrhea, episodes of colic, distension, 
nausea, and vomiting.  

A February 2007 report of VA examination for the veteran's 
esophagitis reflects that he reported black colored stool two 
to three times per month; however, there was no nausea, 
vomiting, hematemesis, loss of appetite, loss of weight, 
constipation, or diarrhea.  The veteran also denied 
dysphagia, odynophagia, and abdomen pain.  The impression of 
the examiner was that the veteran's esophagitis is well 
controlled by his current medication, Nexium, daily, 
providing more medical evidence against the veteran's claim.  

After considering all of the evidence of record, the Board 
finds that the veteran's esophagitis does not warrant an 
initial evaluation in excess of 10 percent disabling.  
Specifically, a 30 percent evaluation is not warranted 
because it has not been shown that esophagitis results in 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  Therefore, a higher rating is not warranted.

Hemorrhoids

Finally, the February 2002 rating decision, granted service 
connection for hemorrhoids and assigned a zero percent 
schedular evaluation under the provisions set forth at 
38 C.F.R. § 4.114, Diagnostic Code 7336, which provides that 
a noncompensable evaluation is assigned for mild to moderate 
internal or external hemorrhoids.  Assignment of a 10 percent 
evaluation is contemplated where the hemorrhoids are shown to 
be large or thrombotic, and which are irreducible with 
excessive redundant tissue, and with evidence of frequent 
recurrences.  Where there is persistent bleeding and with 
secondary anemia or fissures, a 20 percent evaluation is 
warranted.  This is the highest rating available.  38 C.F.R. 
§ 4.114, Diagnostic Code 7336.

Upon VA examination in January 2002, the veteran reported 
bleeding a little approximately once per day or ever other 
day.  He did not report difficulty with sphincter control or 
fecal leakage or involuntary movements.  He denied a history 
of anemia and reported that he does not experience pain or 
burning down there.  He is on a high fiber diet and 
occasionally uses Vaseline.  No hemorrhoids were noted upon 
rectal examination.  

Similarly, upon VA examination in February 2007, the veteran 
reported bright red blood per rectum two to three times per 
week which is not associated with constipation.  Itching and 
burning in the perianal area was noted.  The veteran was not 
anemic, he has good sphincter tone and denied fecal leakage.  
He uses Anusol cream over-the-counter as needed.  Rectal 
examination revealed no external hemorrhoids and no bright 
red blood on the examiner's glove, providing more highly 
probative medical evidence against this claim.  Treatment 
records also fail to indicate hemorrhoids that are shown to 
be large or thrombotic with evidence of frequent recurrences

Upon consideration of the objective clinical evidence of 
record, a compensable evaluation is not warranted.  There is 
no evidence of large, thrombotic, irreducible hemorrhoids 
that are evidenced by frequent recurrences and the veteran 
does not claim to experience such symptoms, the Board finds 
that the preponderance of the evidence is consistent with the 
currently assigned noncompensable evaluation.  The claim for 
an initial compensable rating for hemorrhoids must be denied.  

In addition, with respect to staged ratings, based on the 
above evidence, the Board finds that a 10 percent rating is 
warranted for hypothyroidism and esophagitis and a 
noncompensable rating is warranted for hemorrhoids during the 
entire period contemplated by the appeal; that is, from March 
1, 2002, the effective date of service connection for these 
disorders.  Fenderson.

Additionally, the Board finds no reason to refer the case to 
the Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.

In conclusion, the Board finds that the preponderance of the 
evidence is against disability ratings greater than 10 
percent for hypothyroidism and esophagitis and zero percent 
for hemorrhoids.

Duties to Notify and Assist

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.

It is noted that the February 2004 letter satisfies the duty 
to notify provisions as this letter discusses the criteria 
with respect to the appellant's claims for increased ratings; 
however, it was not provided prior to the rating decision 
from which it arises.  Nevertheless, this claims were 
readjudicated in a subsequent statement of the case and 
supplemental statement of the case, which, once again, 
detailed the requirements for substantiating the veteran's 
claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) 
(Reviewing the entire record and examining the various 
predecisional communications, the Court concluded that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims.)  Accordingly, upon examining the various 
predecisional communications, the Board finds that the RO has 
provided all required notice.  38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Thus, the Board finds that any deficiency 
in the notice to the veteran or the timing of these notices 
is harmless error.  

Moreover, the Federal Circuit recently held that an SOC or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate notice of the VCAA is provided prior 
to the SOC or SSOC.  See Mayfield  v. Nicholson, No. 02-1077 
(U.S. Vet. App. December 21, 2006) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).

With respect to the duty to assist, the RO has secured the 
veteran's service and VA medical records, he has been 
afforded two VA examinations, and he has provided written 
communication with respect to his claims.  As there is no 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

As the evidence establishes that the appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, he was provided notice with 
respect to the requirements for increased ratings, his claim 
was subsequently readjudicated in a statement of the case and 
supplemental statement of the case, and there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless error.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) and Overton v. Nicholson, 20 Vet. App. 427 
(2006) (Reviewing the entire record and examining the various 
predecisional communications, the Court concluded that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, as the Board has done in this case.)  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of these 
claims.

ORDER

The appeal is denied as to all three issues.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


